Title: From Thomas Jefferson to Henry Alexander Scammell Dearborn, 11 July 1824
From: Jefferson, Thomas
To: Dearborn, Henry Alexander Scammell,Hollins, John,Vaughan, John


Dear Sir
Monticello
July 11. 24.
Colo Bernard Peyton, the bearer of this letter is my friend and Correspondent of Richmond, where he has been established for some years a Commission merchant, and with good success. of this he is entirely worthy, enjoying the general confidence and esteem of his countrymen, for his great punctuality and integrity. proposing to take a trip Northwardly with views of enlarging his business, I take the liberty of making him known to you, who may have opportunities of serving him with your mercantile friends. any services you may be so good as to render him in this way, will be considered as done to myself, and I pray you to be assured of my great esteem and respectTh: Jefferson